Citation Nr: 0907842	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder (claimed as secondary to service-connected residuals 
of stress fracture of the right tibia).

2.  Entitlement to service connection for a left knee 
disorder (claimed as secondary to service-connected residuals 
of stress fracture of the right tibia).

3.  Entitlement to service connection for a back disorder 
(claimed as secondary to service-connected residuals of 
stress fracture of the right tibia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1978 to 
April 1980. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), and the Salt Lake City, Utah, RO.  The appellant 
has relocated on multiple occasions during the pendency of 
this appeal and the claim has been certified to the Board 
from the Cleveland, Ohio, RO.

In October 2008, the appellant testified at a hearing before 
the undersigned Veterans Law Judge (VLJ) at the Cleveland RO.  
At the request of the appellant and his representative, the 
VLJ held the record open an additional 30 days pending 
receipt of medical nexus evidence from the appellant.  In 
November 2008, the appellant submitted an electronic printout 
of his VA prescribed medications, but no medical opinion on 
the etiology of his claimed disabilities.

The Board notes that the back claim is captioned as a claim 
to reopen based on new and material evidence in the hearing 
transcript.  However, upon careful review of the entire 
record, the Board finds that the appellant's February 2005 
claim, received by VA within one year of notification of the 
April 2004 denial of the back claim, may be reasonably 
construed as a notice of disagreement with that decision.  
This interpretation ensures no prejudice to the appellant and 
is consistent with the treatment afforded the claim by the 
RO.




FINDINGS OF FACT

1.  A right knee disability is not attributable to service or 
service-connected disability, and arthritis is not shown 
within the initial post separation year.

2  A left knee disability is not attributable to service or 
service-connected disability, and arthritis is not shown 
within the initial post separation year.

3.  A back disability is not attributable to service or 
service-connected disability, and arthritis is not shown 
within the initial post separation year.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service or caused or aggravated by service-connected 
disability; and arthritis was not manifested within one-year 
of separation.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

2.  A left knee disability was not incurred in or aggravated 
by service or caused or aggravated by service-connected 
disability; and arthritis was not manifested within one-year 
of separation.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

2.  A back disability was not incurred in or aggravated by 
service or caused or aggravated by service-connected 
disability; and arthritis was not manifested within one-year 
of separation.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
March 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until April 2008, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claim was subsequently 
readjudicated in April and June 2008.  VA sent the appellant 
Supplemental Statements of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
As such, the appellant was afforded due process of law.  The 
appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA 
notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited Veterans Service 
Organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder.  VA afforded the appellant an opportunity to appear 
for a hearing, and he testified before the undersigned VLJ in 
October 2008.  Additionally, VA afforded the appellant 
examinations and, in March 2008, VA obtained a medical 
opinion on his behalf.  The Board notes that the recent VA 
examinations are adequate as they reflect a pertinent medical 
history, review of the documented medical history, clinical 
findings, a diagnosis, and an opinion supported by a medical 
rationale.  The adequacy of this examination has not been 
challenged by either the appellant or his representative.

In August 2008, the appellant reported that he had no further 
information or evidence to submit in support of his claim, 
and he failed to provide any medical nexus evidence although 
he was given additional time by the undersigned VLJ.  The 
Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Thus, in this case, in order to warrant 
service connection a secondary basis, the evidence must show 
that the claimed disorders were caused or aggravated by a 
service-connected disease or injury.

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006. The amendment is to be applied 
prospectively; it is not for application in the present 
claim.

The record shows that the appellant sustained a stress 
fracture of the right tibia in May 1978 during service.  
There are no treatment reports for the period following 
service until 1999.  In pertinent part, VA treatment notes 
reflect that the appellant reported a history of chronic 
right shin pain in May 2002.  In June 2002, the appellant 
underwent VA examination.  The report of examination shows a 
history of right shin injury in service, with fracture.  The 
appellant complained of right lower extremity pain since that 
injury.  X-ray showed an old, healed stress fracture of the 
proximal right tibia; no cause of ongoing pain was seen.

In a July 2002 rating decision, the RO granted service 
connection for residuals of stress fracture, right tibia.

VA treatment records show that, in May 2004, the appellant 
complained of "some leg problems."  In February 2005, the 
appellant filed a claim for service connection for right and 
left knee disorder and back disorder secondary to service-
connected right tibia disability.

In March 2005, the appellant underwent VA examination.  At 
that time, the appellant reported that his knees were 
strained on walking due to leg pain and an inability to stand 
for prolonged periods.  He complained of knee pain and 
stiffness, which started a year earlier.  Clinical findings 
were negative for effusion, erythema, tenderness, laxity, and 
crepitus.  The range of knee motion was from 0 to 130 
degrees, bilaterally.  The examiner commented that there was 
no obvious abnormality of the knees.  An addendum to this 
report also dated March 2005 reflects that an x-ray showed 
normal findings except for mild right patellofemoral 
osteoarthritis.

Also, VA examination dated March 2005 reflects complaints of 
back pain beginning in 2004 with no obvious abnormalities of 
the lumbar spine.

August 2004 treatment notes show that the appellant 
complained of back, knee, and leg pain.  He was assessed with 
bilateral knee pain in January 2005.  In July 2005 the 
appellant reported chronic knee pain and was referred to 
physical therapy for exercises for arthritis.  The assessment 
was arthritis of right knee.  In October and December 2006, 
the appellant presented with complaints of bilateral knee and 
leg pain.  The assessment was chronic knee pain.  An April 
2007 x-ray study showed minimal degenerative changes of both 
knees.  In November 2007 and February 2008, the assessment 
was chronic knee pains.

In March 2008, a VA examination was conducted.  The appellant 
reported a history of stress fracture to the right tibia   He 
complained of some aching pain and tenderness of the knees, 
and occasional swelling, giving way, and fatigability.  The 
range of motion was from 0 to 130 degrees.  There was a 
little retropatellar crepitation and pain at the extremes of 
motion.  Repetitive motion increased symptoms.  No 
instability was shown.  The diagnosis was bilateral 
patellofemoral syndrome.  The examiner opined that "It is 
not likely that his bilateral patellofemoral syndrome is 
related to his tibia stress fracture but rather natural 
occurring phenomenon."

Also, in March 2008, the appellant underwent a VA back 
examination.  He was diagnosed with lumbosacral strain.  The 
examiner again opined that this was "not likely" related to 
stress fracture of the tibia but rather a natural occurring 
phenomenon.  The examiner noted that the claims file had been 
reviewed.

In October 2008, the appellant appeared at a hearing before 
the undersigned VLJ.  He testified that he first noticed knee 
and back problems and sought medical care in 2002.  He 
indicated that he received physical therapy and was given 
Ibuprofen for pain.  The appellant stated that his VA doctor 
told him that his problems were due to shifting gait 
associated with his service-connected disability of the right 
tibia.  He noted that he worked as a cook, and this required 
substantial standing and walking, which worsened his 
condition.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for right knee, left knee, and back disability.  
Service treatment records are silent for abnormal pathology 
of the knees and back.  Post service treatment records are 
essentially silent for pertinent complaints until 2002.  
Patellofemoral syndrome and osteoarthritis of the knees, and 
lumbosacral strain of the back, shown more than 20 years 
after service, are not attributable to service or service-
connected disability.

The Board acknowledges the appellant's belief that his knee 
and back disorders are related to service-connected 
disability of the right tibia.  However, the appellant is not 
competent to provide a medical opinion as to the cause of his 
current knee and back disorder.  Bostain v. West, 11 Vet.App. 
12, 127 (1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); see also, Routen v. Brown, 10 Vet.App. 183, 196 
(1997)("a layperson is generally not capable of opining on 
matters requiring medical knowledge.").  Therefore, the 
Board assigns greater probative value to the March 2008 VA 
medical opinions.  The March 2008 VA medical opinions reflect 
that the current knee and back disorders are not likely due 
to service-connected disability of the right tibia, but 
rather are a natural occurring phenomenon.  The Board 
observes that the medical opinions are predicated upon review 
of the claims file, current examination findings, and medical 
training.  The record contains no medical evidence supporting 
the appellant's theory of service connection.  Therefore, the 
weight of the evidence is against the claims for service 
connection for right knee, left knee, and back disabilities.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Accordingly, the claims are denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a back disability is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


